Citation Nr: 1632655	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety and depressive disorders, to include as secondary to left testicular atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel



INTRODUCTION

The Veteran had active duty service from September 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in August 2014 and in    March 2015.  Additionally, the Board requested a medical opinion from a psychiatrist with the Veterans Health Administration (VHA) in June 2016, and the opinion was provided in July 2016.  As this decision represents a grant of the issue on appeal,       the Veteran is not prejudiced by consideration of this opinion in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's anxiety and depressive disorders are causally related to his service-connected left testicular atrophy, specifically to the infertility resulting from his service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for anxiety and depressive disorders have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for anxiety and depressive disorders, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he has an acquired psychiatric disability that is causally related to his service-connected left testicular atrophy.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with anxiety and depressive disorders.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or to a service-connected disability.

The Veteran's treatment records show that the Veteran associated his sadness      and anxiety to his infertility.  A September 2011 VA treatment record showed complaints of sadness associated with anxiety symptoms, exacerbated over months in reaction to problems with his spouse over his inability to reproduce.  An April 2014 VA treatment record showed that the Veteran was seen to help manage his reported depressive symptoms secondary to issues with infertility.  A May 2014 VA treatment record noted that the Veteran's report of sadness was secondary to his issues with infertility and that his infertility continued to be something that affected his self-perception.  

The Veteran was afforded a VA examination in October 2014 with an addendum in January 2016.  The examiner determined that the Veteran did not have a diagnosed mental disorder, despite the Veteran receiving antidepressants.  

The Board requested an additional medical opinion from a VHA psychiatrist,  which was provided in July 2016.  The psychiatrist reviewed the Veteran's claims file and cited the Veteran's specific treatment for a psychiatric disability and his repeated complaints related to his infertility.  The psychiatrist determined that it is as likely as not that the Veteran's anxiety and depressive disorders diagnosed during the course of the claim are secondary to his infertility, which is more likely than not impaired by his service-connected atrophy of the left testicle.  The psychiatrist noted that throughout his treatment the Veteran stated no other reason except infertility, not even his blindness, for his psychiatric symptoms.  She also noted  that absence of symptoms when on medication indicates effective treatment, not  the absence of an underlying condition.  

In sum, the evidence shows a diagnosis of anxiety and depressive disorders during the period on appeal.  The Veteran's treatment records consistently show that the Veteran associated his psychiatric symptoms with his infertility.  Although the October 2014 and January 2016 examiner found that the Veteran did not have a diagnosed psychiatric disability, the VHA psychiatrist noted the Veteran did have     a psychiatric disability that was simply being effectively treated with medication.  Moreover, the VHA psychiatrist determined it as likely as not that the Veteran's disability is causally related to his service-connected left testicular atrophy.   

Therefore, after resolving all doubt in favor of the Veteran, the Board finds that the Veteran has anxiety and depressive disorders that are causally related to his service-connected left testicular atrophy.  


ORDER

Entitlement to service connection for anxiety and depressive disorders, as secondary to the Veteran's service-connected left testicular atrophy, is granted.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


